


110 HR 3401 IH: National Infrastructure Bank Act of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3401
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Ellison (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the National Infrastructure Bank to provide
		  funding for qualified infrastructure projects, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Infrastructure Bank Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Authorization of
				appropriations.
					TITLE I—National Infrastructure Bank
					Sec. 101. Establishment of Bank.
					Sec. 102. Management of Bank.
					Sec. 103. Staff and personnel matters.
					TITLE II—Powers and duties of the Bank
					Sec. 201. Powers of the Bank Board.
					Sec. 202. Qualified infrastructure project ratings.
					Sec. 203. Development of financing package.
					Sec. 204. Coupon notes for holders of infrastructure
				bonds.
					Sec. 205. Exemption from local taxation.
					TITLE III—Studies and reports
					Sec. 301. Report; database.
					Sec. 302. Study and report on infrastructure financing
				mechanisms.
					Sec. 303. GAO
				report.
				
			2.FindingsCongress finds that—
			(1)according to the
			 American Society of Civil Engineers, the current condition of the
			 infrastructure of the United States earns a grade point average of D and
			 jeopardizes the prosperity and quality of life of the citizens of the United
			 States;
			(2)according to the
			 Federal Transit Administration—
				(A)approximately
			 $15,800,000,000 must be expended each year for a period of not less than 20
			 years to maintain the operational capacity of the transit systems of the United
			 States; and
				(B)approximately
			 $21,800,000,000 must be expended each year for a period of not less than 20
			 years to improve the operational capacity of the transit systems of the United
			 States to meet the growing demands of passengers in a safe and adequate
			 manner;
				(3)according to the
			 Millennial Housing Commission, there remains a critical shortage of affordable
			 public housing for extreme low-income individuals;
			(4)there are over
			 1,200,000 units of public housing nationwide, with an accumulated capital needs
			 backlog of approximately $18,000,000,000, with an additional $2,000,000,000
			 accruing each year;
			(5)according to the
			 Federal Highway Administration—
				(A)33 percent of all
			 urban and rural roads in the United States are in poor, mediocre, or fair
			 condition;
				(B)approximately
			 $131,700,000,000 must be expended each year for a period of not less than 20
			 years to improve the conditions of those urban and rural roads;
				(C)27.1 percent of
			 all bridges in the United States are—
					(i)structurally
			 deficient; or
					(ii)functionally
			 obsolete; and
					(D)approximately
			 $9,400,000,000 must be expended each year for a period of not less than 20
			 years to eliminate the deficiencies of those bridges;
				(6)according to the
			 Environmental Protection Agency—
				(A)$151,000,000,000
			 must be expended during the next 20 years to make necessary repairs,
			 replacements, and upgrades to the approximately 55,000 community drinking water
			 systems of the United States; and
				(B)approximately
			 $390,000,000,000 must be expended during the next 20 years to eliminate the
			 deficiencies of the wastewater systems of the United States;
				(7)the infrastructure
			 financing mechanisms of the United States do not adequately—
				(A)address
			 infrastructure projects of regional or national significance;
				(B)encourage an
			 appropriate pooling of Federal, State, local, and private resources; or
				(C)provide
			 transparency to ensure the optimal return on public resources;
				(8)there are no
			 Federal financing notes, credits, or bonds which allow investors to fund only
			 infrastructure projects;
			(9)there is a need to
			 involve pension funds and other private investors who want to invest in
			 infrastructure, but to whom tax credits have no value; and
			(10)there are no
			 federally guaranteed investment notes of greater than 30 years in duration,
			 whereas many federally funded assets are of durations much longer than 30
			 years.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)BankThe
			 term Bank means the National Infrastructure Bank
			 established under section 101.
			(2)BoardThe
			 term Board means the board of directors of the Bank, established
			 under section 102.
			(3)Chairperson;
			 vice chairpersonThe terms Chairperson and
			 Vice Chairperson mean the Chairperson and Vice Chairperson of
			 the Board, respectively.
			(4)Financing
			 mechanism
				(A)In
			 generalThe term financing mechanism means a method
			 used by the Bank to pledge the full faith and credit of the United States to
			 provide money, credit, or other capital to a qualified infrastructure
			 project.
				(B)InclusionsThe
			 term financing mechanism includes—
					(i)a
			 direct subsidy;
					(ii)a
			 general purpose infrastructure bond; and
					(iii)a
			 project-based infrastructure bond.
					(5)Financing
			 packageThe term financing package means 1 or more
			 financing mechanisms used by the Bank to meet the Federal commitment for a
			 qualified infrastructure project.
			(6)General purpose
			 infrastructure bondThe term general purpose infrastructure
			 bond means a bond issued as part of an issue in accordance with this
			 Act, if—
				(A)the net spendable
			 proceeds from the sale of the issue may be used for expenditures incurred after
			 the date of issuance with respect to any qualified infrastructure project or
			 purpose, subject to the rules of the Bank;
				(B)the bond is issued
			 by the Bank, is in registered form, and meets the requirements of this Act and
			 otherwise applicable law;
				(C)the term of each
			 bond which is part of the issue is greater than 30 years; and
				(D)the payment of
			 principal with respect to the bond is the obligation of the Bank.
				(7)Infrastructure
			 project
				(A)In
			 generalThe term infrastructure project means the
			 building, improvement, or increase in capacity of a basic installation,
			 facility, asset, or stock that is associated with—
					(i)a mass transit
			 system that meets the criteria in subparagraph (B);
					(ii)a public housing
			 property that is eligible to receive funding under section 24 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437v) and that meets the criteria in
			 subparagraph (B);
					(iii)a road or bridge
			 that meets the criteria in subparagraph (B); or
					(iv)a drinking water
			 system or a wastewater system that meets the criteria in subparagraph
			 (B).
					(B)CriteriaA
			 project described in any of clauses (i) through (iv) of subparagraph (A) meets
			 the criteria of this subparagraph if it serves any one or more of the
			 objectives identified in paragraphs (1) through (9) of section 101(c) of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5301(c)).
				(8)Project-based
			 infrastructure bondThe term project-based infrastructure
			 bond means any bond issued as part of an issue, if—
				(A)the net spendable
			 proceeds from the sale of the issue are to be used for expenditures incurred
			 after the date of issuance only with respect to the qualified infrastructure
			 project for which the bond is issued;
				(B)the bond is issued
			 by the Bank, meets the requirements of section 149(a) of title 26, United
			 States Code, for registration, and otherwise meets the requirements of this Act
			 and other applicable law;
				(C)the term of each
			 bond which is part of the issue is equal to the useful life of the qualified
			 infrastructure project funded through use of the bond; and
				(D)the payment of
			 principal with respect to the bond is the obligation of the Bank.
				(9)Public housing
			 agencyThe term public housing agency means an
			 agency described in section 3(b)(6) of the United States Housing Act of 1937
			 (42 U.S.C. 1437a(b)(6)).
			(10)Public
			 sponsorThe term public sponsor includes a State
			 or local government, an Indian tribe (as defined in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b), a public
			 transit agency, public housing agency, a public infrastructure agency, or a
			 consortium of those entities, including a public entity that has partnered with
			 a private nonprofit or for-profit entity.
			(11)Qualified
			 infrastructure projectThe term qualified infrastructure
			 project means an infrastructure project designated by the Board as a
			 qualified infrastructure project in accordance with section 202.
			4.Authorization of
			 appropriationsUntil such time
			 as the Bank has received funds from the issuance of bonds sufficient to carry
			 out this Act and the administration of the Bank, there are authorized to be
			 appropriated to the Bank, such sums as may be necessary for such purposes, to
			 remain available until expended.
		INational
			 Infrastructure Bank
			101.Establishment
			 of BankThere is established
			 the National Infrastructure Bank, which shall be an independent
			 establishment of the Federal Government, as defined in section 104 of title 5,
			 United States Code.
			102.Management of
			 Bank
				(a)Board of
			 directors
					(1)In
			 generalThe management of the Bank shall be vested in a Board of
			 Directors consisting of 5 members, appointed by the President, by and with the
			 advice and consent of the Senate, from among individuals who are citizens of
			 the United States.
					(2)Member
			 expertiseNot fewer than 1 member of the Board shall have
			 demonstrated expertise in—
						(A)transit
			 infrastructure;
						(B)public housing
			 infrastructure;
						(C)road and bridge
			 infrastructure;
						(D)water
			 infrastructure; or
						(E)public
			 finance.
						(3)Political
			 affiliationSection 2(a)(2) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1812(a)(2) shall apply to members of the Board of Directors of the
			 Bank in the same manner as it applies to the Board of Directors of the Federal
			 Deposit Insurance Corporation.
					(4)MeetingsThe
			 Board shall meet not later than 90 days after the date on which all directors
			 of the Board are first appointed, and otherwise at the call of the
			 Chairperson.
					(5)Date of
			 appointmentsThe initial nominations to the Board shall be made
			 not later than 60 days after the date of enactment of this Act.
					(b)Chairperson and
			 vice chairpersonThe Chairperson and Vice Chairperson of the
			 Board shall be appointed and shall serve in the same manner as is provided for
			 members of the Federal Deposit Insurance Corporation under section 2(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1812(b)).
				(c)Terms
					(1)Appointed
			 membersExcept as provided in paragraph (2), each member of the
			 Board shall be appointed for a term of 6 years.
					(2)Initial
			 staggered termsOf the initial members of the Board—
						(A)the Chairperson
			 and Vice Chairperson shall be appointed for a term of 6 years;
						(B)1 member shall be
			 appointed for a term of 5 years;
						(C)1 member shall be
			 appointed for a term of 4 years; and
						(D)1 member shall be
			 appointed for a term of 3 years.
						(3)Interim
			 appointmentsAny member of the Board appointed to fill a vacancy
			 occurring before the expiration of the term for which the predecessor of such
			 member was appointed shall be appointed only for the remainder of such
			 term.
					(4)Continuation of
			 serviceThe Chairperson, Vice Chairperson, and each other member
			 of the Board may continue to serve after the expiration of the term of office
			 to which such member was appointed, until a successor has been
			 appointed.
					(d)VacancyAny
			 vacancy on the Board shall be filled in the manner in which the original
			 appointment was made.
				(e)Ineligibility
			 for other offices
					(1)Restriction
			 during serviceNo member of the Board may, during service on the
			 Board—
						(A)be an officer or
			 director of, or otherwise be employed by, any entity engaged in or otherwise
			 associated with an infrastructure project assisted or considered under this
			 Act;
						(B)hold stock in any
			 such entity; or
						(C)hold any other
			 elected or appointed public office.
						(2)Post service
			 restriction
						(A)In
			 generalNo member of the Board may hold any office, position, or
			 employment in any entity engaged in or otherwise associated with an
			 infrastructure project assisted under this Act during the 2-year period
			 beginning on the date on which such member ceases to serve on the Board.
						(B)Exception for
			 members who serve full termThe limitation contained in
			 subparagraph (A) does not apply to any member who has ceased to serve on the
			 Board after serving the full term for which such member was appointed.
						(3)CertificationUpon
			 taking office, each member of the Board shall certify under oath that such
			 member has complied with this subsection, and such certification shall be filed
			 with the secretary of the Board.
					103.Staff and
			 personnel matters
				(a)Executive
			 director
					(1)In
			 generalThe Chairperson may appoint and terminate, and fix the
			 compensation of, an executive director of the Bank, in accordance with title 5,
			 United States Code.
					(2)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Board.
					(3)Qualifications
			 of executive directorAn individual appointed as the executive
			 director under paragraph (1) shall have demonstrated expertise in—
						(A)transit
			 infrastructure;
						(B)public housing
			 infrastructure;
						(C)road and bridge
			 infrastructure;
						(D)water
			 infrastructure; or
						(E)public
			 finance.
						(b)Other
			 personnelThe Board may appoint and terminate, and fix the
			 compensation of, in accordance with title 5, United States Code, such personnel
			 as are necessary to enable the Bank to perform the duties of the Bank.
				(c)Inspector
			 general
					(1)In
			 GeneralSection 11 of the Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
						(A)in paragraph (1), by inserting the
			 Chairperson of the National Infrastructure Bank; after the
			 Chairperson of the Federal Deposit Insurance Corporation;; and
						(B)in paragraph (2),
			 by inserting the National Infrastructure Bank; after the
			 Federal Deposit Insurance Corporation;.
						(2)Executive
			 Schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by inserting after the item relating to the Inspector General of the
			 Federal Deposit Insurance Corporation, the following:
						
							Inspector General, National Infrastructure
				Bank..
					(d)Support from
			 other agenciesThe head of any other Federal agency may detail
			 employees to the Bank for purposes of carrying out the duties of the
			 Bank.
				(e)Compensation of
			 Board members
					(1)ChairpersonSection
			 5314 of title 5, United States Code, is amended by inserting after the item
			 relating to the Chairman of the Board of Directors of the Federal Deposit
			 Insurance Corporation, the following:
						
							Chairperson, Board of Directors, National
				Infrastructure Bank..
					(2)Other
			 membersSection 5315 of title 5, United States Code, is amended
			 by inserting after the item relating to the Inspector General of the Federal
			 Deposit Insurance Corporation, the following:
						
							Member, Board of Directors of the National
				Infrastructure Bank..
					IIPowers and duties
			 of the Bank
			201.Powers of the
			 Bank Board
				(a)HearingsThe
			 Board may, in carrying out this Act—
					(1)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths, as the Board considers advisable;
			 and
					(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials, as the Board considers advisable.
					(b)Issuance and
			 enforcement of subpoenas
					(1)IssuanceA
			 subpoena issued under subsection (a) shall—
						(A)bear the signature
			 of the Chairperson and a majority of the members of the Board; and
						(B)be served by any
			 person or class of persons designated by the Chairperson for that
			 purpose.
						(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a)(2), the United States district court for the district in which the
			 subpoenaed person resides, is served, or may be found may issue an order
			 requiring the person to appear at any designated place to testify or to produce
			 documentary or other evidence.
					(3)NoncomplianceAny
			 failure to obey the order of the court may be punished by the court as a
			 contempt of court.
					(c)Witness
			 allowances and fees
					(1)In
			 generalSection 1821 of title 28, United States Code, shall apply
			 to a witness requested or subpoenaed to appear at a hearing of the
			 Board.
					(2)ExpensesThe
			 per diem and mileage allowances for a witness shall be paid from funds
			 available to pay the expenses of the Board.
					(d)Information from
			 Federal agenciesThe Board may, upon request, secure directly
			 from a Federal agency, such information as the Board considers necessary to
			 carry out this Act, and the head of such agency shall promptly respond to any
			 such request for the provision of information.
				(e)Incorporation of
			 Federal transit processes for Board statementsSection 5334(l) of
			 title 49, United States Code, as added by section 3032 of the Federal Public
			 Transportation Act of 2005 (Public Law 109–59, 119 Stat. 1627), shall apply to
			 statements of the Board in the same manner and to the same extent as that
			 section applies to statements of the Administrator of the Federal Transit
			 Administration.
				202.Qualified
			 infrastructure project ratings
				(a)In
			 generalThe Bank shall, upon application and otherwise in
			 accordance with this section, designate infrastructure projects as qualified
			 projects for purposes of assistance under this Act.
				(b)ApplicantsThe
			 Bank shall accept applications for the designation of qualified infrastructure
			 projects under this section from among public sponsors, for any infrastructure
			 project having—
					(1)a potential
			 Federal commitment of an amount that is not less than $75,000,000;
					(2)a public sponsor;
			 and
					(3)regional or
			 national significance.
					(c)Guidelines for
			 developing projectsThe Secretary shall establish guidelines to
			 assist grant recipients under this title to develop applications for funding
			 under this section. The guidelines shall include the objectives listed in
			 paragraphs (2) and (3) of section 105(e) of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5305(e)).
				(d)RatingsIn
			 making a determination as to a designation of a qualified infrastructure
			 project, the Board shall evaluate and rate each applicant based on the factors
			 appropriate for that type of infrastructure project, which shall
			 include—
					(1)for any transit
			 project—
						(A)regional or
			 national significance;
						(B)promotion of
			 economic growth;
						(C)reduction in
			 traffic congestion;
						(D)environmental
			 benefits, including reduction in pollution from reduced use of automobiles from
			 direct trip reduction and indirect trip reduction through land use and density
			 changes;
						(E)urban land use
			 policies, including those that promote smart growth; and
						(F)mobility
			 improvements;
						(2)for any public
			 housing project—
						(A)regional or
			 national significance;
						(B)promotion of
			 economic growth;
						(C)improvement of the
			 physical shape and layout of public housing;
						(D)environmental
			 improvement;
						(E)urban land use
			 policies, including those that promote smart growth;
						(F)reduction of
			 poverty concentration;
						(G)mobility
			 improvements for residents; and
						(H)establishment of
			 positive incentives for resident self-sufficiency and comprehensive services
			 that empower residents;
						(3)for any highway,
			 bridge, or road project—
						(A)regional or
			 national significance;
						(B)promotion of
			 economic growth;
						(C)reduction in
			 traffic congestion;
						(D)environmental
			 improvement;
						(E)urban land use
			 policies, including those that promote smart growth; and
						(F)mobility
			 improvements; and
						(4)for any water
			 project—
						(A)regional or
			 national significance;
						(B)promotion of
			 economic growth;
						(C)health benefits
			 from the associated projects, including health care cost reduction due to
			 removal of pollutants; and
						(D)environmental
			 benefits.
						(e)Determination
			 among projects of different infrastructure typesThe Bank shall
			 establish, by rule, comprehensive criteria for allocating qualified status
			 among different types of infrastructure projects for purposes of this
			 Act—
					(1)including—
						(A)a full view of the
			 project benefits, as compared to project costs;
						(B)a preference for
			 projects that have national or substantial regional impact;
						(C)a preference for
			 projects which leverage private financing, including public-private
			 partnerships, for either the explicit cost of the project or for enhancements
			 which increase the benefits of the project;
						(D)an understanding
			 of the importance of balanced investment in various types of infrastructure, as
			 emphasized in the current allocation of Federal resources between modes;
			 and
						(E)an understanding
			 of the importance of diverse investment in infrastructure in all regions of the
			 country; and
						(2)that do not
			 eliminate any project based on size, but rather allow for selection of the
			 projects that are most meritorious.
					(f)Process and
			 personnel for creating ratings process
					(1)In
			 generalThe ratings processes described in this section shall be
			 subject to Federal notice and rulemaking procedures.
					(2)Participation by
			 other agency personnelThe ratings, and development of the
			 ratings process, shall be conducted by personnel on detail to the Bank from the
			 Department of Transportation, the Department of Housing and Urban Development,
			 the United States Army Corps of Engineers, and other relevant departments and
			 agencies from among individuals who are familiar with and experienced in the
			 selection criteria for competitive projects. The Bank shall reimburse those
			 departments and agencies for the staff which are on detail to the Bank.
					(g)Compliance with
			 other applicable lawProjects receiving financial assistance from
			 the Bank under this section shall comply with applicable provisions of Federal
			 law and regulations, including—
					(1)for transit,
			 requirements that would apply to a project receiving funding under section 5307
			 of title 49, United States Code;
					(2)for public
			 housing, requirements that would apply to a project receiving funding from a
			 grant under section 24 of the United States Housing Act of 1937 (42 U.S.C.
			 1437v);
					(3)for roads and
			 bridges, requirements that would apply to a project that receives funds
			 apportioned under section 104(b)(3) of title 23, United States Code; and
					(4)for water,
			 requirements that would apply to a project that receives funds through a grant
			 or loan under—
						(A)section 103 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5303);
						(B)section 1452 of the
			 Public Health Service Act (42 U.S.C. 300j–12); or
						(C)section 601 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1381), as that section applied
			 before the beginning of fiscal year 1995.
						(h)Authority to
			 determine fundingNotwithstanding any other provision of law, the
			 Bank shall determine the appropriate Federal share of funds for each project
			 described in subsection (g) for purposes of this Act.
				203.Development of
			 financing package
				(a)In
			 generalNot later than 60 days after the date on which the Board
			 determines appropriate financing packages for qualified infrastructure projects
			 under section 202, the Board shall notify the Committee on Banking, Housing,
			 and Urban Affairs of the Senate.
				(b)Financing
			 packagesThe Board is authorized—
					(1)to act as a
			 centralized entity to provide financing for qualified infrastructure
			 projects;
					(2)to issue general
			 purpose infrastructure bonds, and to provide direct subsidies to qualified
			 infrastructure projects from amounts made available from the issuance of such
			 bonds;
					(3)to issue
			 project-based infrastructure bonds for the financing of specific qualified
			 infrastructure projects;
					(4)to
			 provide loan guarantees to State or local governments issuing debt to finance
			 qualified infrastructure projects, under rules prescribed by the Board, in a
			 manner similar to that described in chapter 6 of title 23, United States
			 Code;
					(5)to issue loans, at
			 varying interest rates, including very low interest rates, to qualified project
			 sponsors for qualified projects;
					(6)to leverage
			 resources and stimulate public and private investment in infrastructure;
			 and
					(7)to encourage
			 States to create additional opportunities for the financing of infrastructure
			 projects.
					(c)General purpose
			 and infrastructure bondsGeneral purpose and project-based
			 infrastructure bonds issued by the Bank under this Act shall be subject to such
			 terms and limitations as may be established by rules of the Bank, in
			 consultation with the Secretary of the Treasury.
				(d)Bond obligation
			 limitThe aggregate
			 outstanding amount of all bonds authorized to be issued under this Act may not
			 exceed $60,000,000,000.
				(e)Full faith and
			 creditAny obligation issued
			 by the Bank under this Act shall be an obligation supported by the full faith
			 and credit of the United States.
				(f)Limitation on
			 funds from bond issuanceNot
			 more than 1 percent of funds resulting from the issuance of bonds under this
			 Act may be used to fund the operations of the Bank.
				204.Coupon notes
			 for holders of Infrastructure bonds
				(a)Issuance of
			 coupon notesUnder
			 regulations prescribed by the Bank, in consultation with the Secretary of the
			 Treasury, there may be a separation (including at issuance) of the ownership of
			 an infrastructure bond and the entitlement to the interest with respect to such
			 bond (in this section referred to as a coupon note). In case of
			 any such separation, such interest shall be allowed to the person who on the
			 payment date holds the instrument evidencing the entitlement to the interest,
			 and not to the holder of the bond.
				(b)Redemption of
			 coupon notesA coupon note may be used by the owner thereof for
			 the purpose of making any payment to the Federal Government, and shall be
			 accepted for such purpose by the Secretary of the Treasury, subject to rules
			 issued by the Bank, in consultation with the Secretary of the Treasury.
				205.Exemption from
			 local taxationBonds and other
			 obligations issued by the Bank, and the interest on or credits with respect to
			 its bonds or other obligations, shall not be subject to taxation by any State,
			 county, municipality, or local taxing authority.
			IIIStudies and
			 reports
			301.Report;
			 database
				(a)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Board shall submit to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate a report describing the activities of the Board,
			 for the fiscal year covered by the report, relating to—
					(1)the evaluations of
			 qualified infrastructure projects under section 202; and
					(2)the financing
			 packages of qualified infrastructure projects under section 203.
					(b)DatabaseThe
			 Bank shall develop, maintain, and update a publicly-accessible database that
			 contains—
					(1)a description of
			 each qualified infrastructure project that receives funding from the Bank under
			 this Act—
						(A)by project mode or
			 modes;
						(B)by project
			 location;
						(C)by project sponsor
			 or sponsors; and
						(D)by project total
			 cost;
						(2)the amount of
			 funding that each qualified infrastructure project receives from the Bank under
			 this Act; and
					(3)the form of
			 financing that each qualified infrastructure project receives from the Bank
			 under section 203.
					302.Study and
			 report on infrastructure financing mechanisms
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Board shall conduct a study
			 evaluating the effectiveness of each Federal financing mechanism that is used
			 to support an infrastructure system of the United States.
				(b)RequirementsA
			 study conducted under subsection (a) shall—
					(1)evaluate the
			 economic efficacy and transparency of each financing mechanism used by—
						(A)the Bank to fund
			 qualified infrastructure projects; and
						(B)each agency and
			 department of the Federal Government to support infrastructure systems,
			 including—
							(i)infrastructure
			 formula funding;
							(ii)user fees;
			 and
							(iii)modal taxes;
			 and
							(2)contain
			 recommendations for improving each funding mechanism evaluated under
			 subparagraphs (A) and (B) of paragraph (1) to increase the economic efficacy
			 and transparency of the Bank, and each agency and department of the Federal
			 Government, to finance infrastructure projects in the United States.
					(c)ReportNot
			 later than 30 days after the date on which the Board completes the study
			 conducted under subsection (a), the Board shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, a report containing each
			 evaluation and recommendation contained in the study.
				303.GAO
			 reportNot later than 5 years
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate, a report evaluating the activities of the Bank for the fiscal years
			 covered by the report, including—
				(1)the evaluations of
			 qualified infrastructure projects under section 202; and
				(2)the financing
			 packages of qualified infrastructure projects under section 203.
				
